The opinion of the Court was delivered by
Fenner, J.
Jackson had been libelled by the journal known as the Mascot.
Armstrong was a professional writer for the press, writing for any paper that would employ him, and, amongst others, for the Mascot.
He was not, however, either publisher or editor of the JIascot; and the evidence is conclusive that he was as innocent as the babe unborn of any connection with, or responsibility for, the articles attacking Jackson.
The irate Jackson, meeting Armstrong on Canal street, determined to empty on his unfortunate head all the vials of his wrath.
Jackson was a vigorous and burly man. Armstrong was a physical wreck, afflicted with that terrible disease, the name of which, owing to its octo-syllabic length, is not grappled with by the writer of the transcript, but which, from its description, we infer to be known as loeomotorataxia. It is, as described in the testimony of the medical *220expert, an atrophy of the spinal marrow, resulting in loss of control of the will over the muscles, so that the victim loses the ability to place his feet where'he wishes, or to speak what he desires to say.
As this unfortunate man came tottering, with uncertain gait, along Canal street, Jackson assaulted him with angry charges of being the Mascot and lying about him, and seized him by the throat. The shocked and nerveless man sank from his grasp prone upon the pavement, where Jackson, with uplifted foot, furiously denounced him as “scoundrel, a liar and a son of a bitch,” and threatened then and thereto “kick the life out of him,” if he did not apologize. These facts appear from the statements of Jackson himself, who emphatically declares that he meant every word he said, and that the only reason he did not “kick the life out of him,” was because he apologized.
When, by interference of by-standers, Armstrong was released from his perilous position, and was assisted to his feet, we read that he proffered his hand to Jackson, said, “I beg your pardon,” and tottered away as fast as his poor legs could carry him.
We may well believe that he had lost control over his muscles and powers of speech.
In the action for damages for this outrage, a jnry has rendered a verdict for two thousand dollars, which has been approved by the judge a quo. We know of no rule by which to measu'-e the exact pecuniary indemnity which will furnish compensation for such unprovoked violence and fathomless humiliation as Armstrong was subjected to, aggravated by the shock to his shattered nerves and the sense of his utter helplessness.
Let the tree lie as it has fallen.
Judgment affirmed.
Rehearing refused.
Mannino, J.
1 think the damages should be greatly reduced. The powerless condition of the plaintiff excites sympathy, but writers such as he have no sympathy for the powerlessness of those whom they assail, and their shafts inflict wounds compared to which the physical hurts of daggers and pistol-balls are but a trifle.
Bermudez, C. J., thinks the amount allowed too large.